EXHIBIT 10.34

 

 

PURCHASE AND SALE AGREEMENT

(RETREAT AT MARKET SQUARE)

THIS PURCHASE AND SALE AGREEMENT is dated as of February 12, 2019 (the
“Effective Date”), by and between IRESI FREDERICK MARKET SQUARE, L.L.C., a
Delaware limited liability company (“Seller”), having an address c/o Inland
Residential Properties Trust, Inc., 2901 Butterfield Road, Oak Brook, Illinois
60523, Attention: Dan Zatloukal, e-mail address:
Daniel.zatloukal@inlandgroup.com (with copies to: The Inland Real Estate Group,
LLC, Law Department, 2901 Butterfield Road, Oak Brook, Illinois 60523,
Attention:  David Neboyskey, Esq., email: dneboyskey@inlandgroup.com) and 515
22ND STREET LIMITED PARTNERSHIP, a Maryland limited partnership (“Buyer”),
having an address of c/o Ronald D. Paul Companies, 4416 East-West Highway, Suite
300, Bethesda, Maryland 20814, e-mail address: rpaul@ronaldpaulcos.com (with
copies to: Glazer Winston Honigman Ellick, 5301 Wisconsin Avenue, NW, Suite
74-0, Washington, DC  20015, Attention: Lori J. Honigman, Esq., email:
lhonigman@glazerwinston.com).  

 

PRELIMINARY STATEMENT

WHEREAS, Seller is the owner of the Property (defined below) commonly known as
Retreat at Market Square Apartments, 300 Cormorant, Frederick Maryland.

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Property,
all subject to and in accordance with all of the terms, covenants, conditions,
provisions and limitations hereinafter set forth.  

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged) the
parties hereto do hereby agree as follows:

ARTICLE 1
Definitions

1.1Definitions.

“Agreement” shall mean this Purchase and Sale Agreement, and the exhibits hereto
and any amendments which may hereafter be executed and delivered between Buyer
and Seller.

 

--------------------------------------------------------------------------------

 

“Closing Deliveries” shall mean any instruments, documents, certificates or
other items delivered by any party hereto in connection with the Closing.
“Seller Closing Deliveries” shall mean those Closing Deliveries delivered by
Seller pursuant to Section 5.4, and any other Closing Deliveries required
hereunder to be delivered by Seller, and the term “Buyer Closing Deliveries”
shall mean those Closing Deliveries delivered by Buyer pursuant to the
provisions of Section 5.5, or otherwise herein required to be delivered by Buyer
at the Closing.

“Closing” or “Closing Date” defined in Section 5.1 hereof.

“Cut Off Time” shall mean 11:59 P.M. on the day before the Closing Date.

“Escrow Agent” shall mean Chicago Title and Trust Company, 10 S. LaSalle Street,
Suite 3100, Chicago, Illinois 60603, Attention: Katie van Zuidam.

“Ground Lease” shall mean that certain Deed of Lease dated February 27, 2013
between Market Square at Frederick Community Association, Inc., as landlord, and
The Haven at Market Square, LLC, as tenant and that certain Memorandum of Deed
of Lease recorded among the land records of Frederick County, Maryland in Book
9410 at page 479.

“Improvements” shall mean the two (2) mid-rise buildings aggregating one hundred
ninety-four thousand seven hundred thirty-two (194,732) rentable square feet
comprising two hundred six (206) apartment units and one hundred twenty-two
(122) storage units, two hundred eighty-two (282) paved surface parking spaces,
fifty-six (56) garages, and other improvements located on the Land.

“Land” shall collectively mean those certain tracts or parcels of land located
at 300 Cormorant, Frederick, Maryland, comprising approximately 4.542 acres and
more particularly described on Exhibit A attached hereto and made a part hereof,
together with all the rights and appurtenances pertaining thereto, including any
right, title and interest of Seller, if any, in and to adjacent streets and
rights-of-way.

“Leases” shall mean all leases, subleases, and other agreements entered into by
Seller for the use or occupancy of any portion of the Real Property which are
set forth on the rent roll attached hereto as Exhibit B.

“Licenses” shall mean Seller’s interest in, to the extent transferable, all
licenses, certificates, authorizations, consents and permits applicable to the
Property or useful in connection with the operation or maintenance of the
Property.

“Permitted Exceptions” is defined in Section 5.2.

“Personal Property” shall mean all furniture, furnishings, equipment and other
items of personal property, if any, owned by Seller and used in connection with
the Improvements and located within the Improvements, including, without
limitation, those items of personal property identified on Exhibit C attached
hereto.

 

--------------------------------------------------------------------------------

 

“Property” shall mean (i) the Real Property, (ii) the right, title and interest
of Seller under all Property Contracts (if any), and (iii) the Leases, including
the balance of all security deposits and pet deposits, if any, delivered by
Tenants pursuant to the Leases, (iv) the Licenses, Warranties and other
intangible property, if any, owned by Seller and pertaining to the Land, the
Improvements or the Personal Property, (v) the Personal Property, (vi) the
right, title and interest of the Seller under the Ground Lease and (vii) all
right, title and interest of the Seller in the Property Materials.

“Property Contracts” shall mean all the service, supply, maintenance and utility
contracts to which Seller is a party which are set forth on Exhibit D attached
hereto.

“Property Materials”  shall mean, to the extent transferable and in the
possession of Seller or Seller’s property manager, the internet web site for the
Property (www.retreatmarketsquare.com) and the rights to the name and mark “The
Retreat at Market Square”.

“Real Property” shall mean the Land together with the Improvements thereon.

“Tenants” shall mean the tenants under the Leases.

“Title Company” shall mean SettlementCorp, 5301 Wisconsin Avenue, Suite 710,
Washington, DC 20015, Attn: Todd Deckelbaum, Esquire.

“Warranties” shall mean the warranties and guaranties in favor of Seller which
benefit the operation or maintenance of the Property, as more specifically set
forth on Exhibit I attached hereto.

1.2Additional Defined Terms shall have the meanings defined for such terms in
the operative provisions of this Agreement.

ARTICLE 2
Agreement for Sale and Purchase

For the consideration and subject to the terms and conditions herein set forth,
Seller hereby agrees to sell the Property to Buyer, and Buyer hereby agrees to
purchase the Property from Seller, at the Closing on the Closing Date.

ARTICLE 3
Purchase Price

3.1Purchase Price.  In consideration for the sale of the Property, Buyer agrees
to pay to Seller, at the Closing, the sum of Forty Seven Million and 00/100
Dollars ($47,000,000.00), plus or minus prorations and adjustments hereinafter
set forth (the “Purchase Price”).

 

--------------------------------------------------------------------------------

 

3.2Payment of Purchase Price. Subject to a credit for the Earnest Money, the
full amount of the Purchase Price shall be payable by wire transfer at the
Closing in immediately available United States funds.

3.3Earnest Money; Default.

a.Earnest Money:

(i)Within two (2) business days after the Effective Date, Buyer shall deposit,
in escrow (the “Earnest Money Escrow”) with Escrow Agent the sum of One Million
and 00/100 Dollars ($1,000,000.00) (the “Earnest Money”), in cash or immediately
available federal funds, such amount to be held as an earnest money deposit
hereunder in accordance with the provisions of the escrow agreement attached
hereto as Exhibit E.  The sum of One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00) of the Earnest Money (the “Good Faith Payment”) shall be
non-refundable to the Buyer except as otherwise provided in this Agreement.

(ii)Upon the expiration of the Due Diligence Period, the Earnest Money shall be
non-refundable to Buyer except as otherwise provided in this Agreement.  

(iii)At the Closing, Buyer and Seller shall cause their respective
representatives to direct the transfer of the Earnest Money to the Closing
escrow, such amount to be applied in partial satisfaction of the obligation of
Buyer with respect to the Purchase Price.

(iv)If Buyer fails to deliver any portion of the Earnest Money to Escrow Agent
within the time period specified above, Seller shall have the right to terminate
this Agreement and upon such termination, Buyer and Seller shall have no further
rights or obligations hereunder, except those which expressly survive
termination of this Agreement.

b.Default.  

(i) In the event that Seller shall default in its obligations under this
Agreement, Buyer shall provide Seller with a 2-business day notice of such
alleged default which shall allow Seller an opportunity to cure the default.  If
Seller fails to cure such default within such 2-business day period, then Buyer
shall be entitled, as its sole remedy, either (A) to receive the Earnest Money
(inclusive of the Good Faith Payment) which return shall operate to terminate
this Agreement and release Seller from any and all liability hereunder, or (B)
to enforce specific performance of Seller’s obligation to convey the Property to
Buyer in accordance with this Agreement.  Buyer expressly waives its rights to
seek damages in the event of Seller’s default hereunder, except in the event
that Seller takes affirmative action to deprive the Buyer of the remedy of
specific performance provided that such waiver does not affect Buyer’s rights
under Section 4.4 below and that Buyer’s right to damages shall not exceed Five
Hundred Thousand and no/100 Dollars

 

--------------------------------------------------------------------------------

 

($500,000.00).  Buyer shall be deemed to have elected to terminate this
Agreement and receive back the Earnest Money (including the Good Faith Payment)
if Buyer fails to file suit for specific performance against Seller in a court
having jurisdiction in the county and state in which the Property is located, on
or before thirty (30) days following the date upon which Closing was to have
occurred.  

(ii) In the event Buyer shall default in its obligations under this Agreement,
Seller shall provide Buyer with a 2-business day notice of such alleged default
which shall allow Buyer an opportunity to cure the default.  If Buyer fails to
cure such default within such 2-business day period, then the Earnest Money
shall be paid to Seller as liquidated damages, it being understood that Seller's
actual damages in the event of such default are difficult to ascertain and that
such proceeds represent the parties' best current estimate of such damage and
this Agreement shall terminate.  Seller expressly waives its right to seek
damages in the event of a Buyer’s default hereunder or to pursue any other
remedies against Buyer.

ARTICLE 4
Representations and Warranties

4.1Representations and Warranties of Seller.  Seller hereby represents and
warrants to Buyer as follows:

a.Organization and Authority of Seller.  Seller is a Delaware limited liability
company, duly formed, validly existing and in good standing under the laws of
the State of Delaware, and has all necessary power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder.  This
Agreement has been duly authorized by all requisite action on the part of Seller
and represents the valid and binding obligation of Seller enforceable against
Seller in accordance with its terms.  Seller has full right, power and authority
to sell and transfer its interest in the Property as herein contemplated without
the consent or approval of any third party.

b.No Resulting Breach.  Neither the execution and delivery of this Agreement by
Seller, nor the performance of Seller’s obligations hereunder, will result in a
breach, violation or default by Seller of any provision of its organizational
documents or any other document to which it is bound or to which its assets are
subject.

c.Property Contracts.  Exhibit D hereto contains a complete list of all Property
Contracts to which Seller is a party (if any).  Except for the contract with
Comcast, all Property Contracts are terminable by Seller upon the sale of the
Property or upon not more than thirty (30) days’ notice.  Prior to the
expiration of the Due Diligence Period, Buyer shall advise Seller which of the
Property Contracts Seller must terminate (at Seller’s sole cost and expense) at
Closing and which Property Contracts Buyer elects to assume pursuant to the
Assignment and Assumption (defined below), except that Buyer agrees that it will
assume the contract with Comcast at Closing.

d.Leases. The list of existing Leases set forth on the rent roll attached as
Exhibit B hereto is true and accurate in all material respects.  Seller has not
given to any Tenant

 

--------------------------------------------------------------------------------

 

nor received from any Tenant a written notice of default that remains
uncured.  No rental or monetary concessions have been granted to Tenants not set
forth in the rent roll.  Seller has not accepted any prepayment of rent under
the Leases (except for rental for the current month and payments that are
required to be made in advance pursuant to the terms of the Leases).  To
Seller’s knowledge, the copies of the Leases previously delivered or made
available to Buyer on behalf of Seller are true, correct and complete in all
material respects, including all material amendments thereto.

e.Security Deposits.  The rent roll attached as Exhibit B hereto contains a
true, correct and complete list of all security deposits currently held by
Seller pursuant to the Leases. Seller has not applied any of the security
deposits to the obligations of any Tenants under the Leases.

f.Seller Deliverables.  To Seller’s knowledge, the documents listed on Exhibit E
attached hereto and delivered from Seller to Buyer hereunder are true, correct
and complete.

g.Compliance with Laws.  To Seller’s knowledge, all material licenses required
to own and operate the Property as a rental apartment project have been
issued.  Seller has not received any written notice from any governmental
authority alleging a violation of any laws or ordinances applicable to the
Property and, to Seller’s knowledge, no such violations exist.  To Seller’s
knowledge there are no outstanding unpaid special assessments against the
Property.

h.Pending Proceedings.  To the Seller’s knowledge, as of the Effective Date,
there are no actions, suits or proceedings currently pending or threatened in
writing against Seller or the Property, which, if determined adversely to
Seller, would have a material adverse effect on the Property or Seller’s ability
to perform its obligations under this Agreement.  

i.No Condemnation.  Seller has not received any written notice of, and to
Seller’s knowledge, there are no existing or pending condemnation proceedings or
deeds in lieu of condemnation affecting the Property.

j.Environmental.  Seller has not received any written notice from any
governmental authority asserting any uncured violation of Environmental Laws
related to the Premises.  The term “Environmental Laws” means the Resource
Conservation and Recovery Act and the Comprehensive Environmental Response,
Compensation, and Liability Act and other federal laws governing the environment
as in effect on the date of this Agreement, together with their implementing
regulations as of the date of this Agreement applicable to the Premises, and all
applicable state, regional, county, municipal and other local laws, regulations
and ordinances that are equivalent or similar to the federal laws recited above,
or that purport to regulate hazardous or toxic substances and materials.  Seller
has provided to Buyer true, correct and complete copies of all environmental
reports in Seller’s possession or reasonable control with respect to the
Property, as set forth as Exhibit E attached hereto and, other than as set forth
in such reports, Seller has no knowledge of any environmental concerns at the
Premises.

 

--------------------------------------------------------------------------------

 

k.Ground Lease.  The Ground Lease is in full force and effect. Seller has not
received any written notice of default under the Ground Lease and to Seller’s
knowledge, Seller is not in default of the Ground Lease.

l.Foreign Person Affidavit.  Seller is not a foreign person for purposes of said
IRC Code Section 1445.  

m.OFAC.  Seller, and all direct beneficial owners of Seller, are in compliance
with all laws, statutes, rules and regulations of any federal, state or local
governmental authority in the United States of America applicable to such
persons or entities, including, without limitation, the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders in respect thereof (the Order and
such other rules, regulations, legislation, or orders are collectively called
the “Orders”).

n.Terrorism. Neither Seller, nor any direct beneficial owner of Seller: (a) is
listed on the Specially Designated Nationals and Blocked Persons List maintained
by OFAC pursuant to the Orders and/or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable Orders (such lists are collectively
referred to as the “Lists”); (b) is a person or entity who has been determined
by competent authority to be subject to the prohibitions contained in the
Orders; or (c) is owned or controlled by, or acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

4.2Representations and Warranties of Buyer.  Buyer hereby represents and
warrants to Seller as follows:

a.Organization and Authority.  Buyer is a limited liability company, duly
formed, validly existing and in good standing under the laws of the State of
Delaware and has all necessary power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder.  This Agreement has
been duly authorized by all requisite action on the part of Buyer and represents
the valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms.  Buyer has full right, power and authority to
purchase the Property as herein contemplated without the consent or approval of
any third party.

b.No Resulting Breach.  Neither the execution and delivery of this Agreement by
Buyer, nor the performance of Buyer’s obligations hereunder, will result in a
breach, violation or default by Buyer of any provision of its organizational
documents or any other document to which it is bound or to which its assets are
subject.

c.OFAC.  Buyer, and all beneficial owners of Buyer, are in compliance with all
laws, statutes, rules and regulations of any federal, state or local
governmental authority in the United States of America applicable to such
persons or entities, including, without limitation, the “Order” and other
similar requirements contained in the rules and regulations of OFAC and in any
enabling legislation or other Orders.

 

--------------------------------------------------------------------------------

 

d.Terrorism.  Neither Buyer, nor any beneficial owner of Buyer: (a) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by OFAC
pursuant to the Orders and/or on any other List of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders; (b) is a person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or (c) is owned or controlled by, or acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

4.3Disclaimers.  

a.No Reliance on Documents.  Except as may be expressly provided herein or in
any of the Seller Closing Deliveries, Seller makes no representation or warranty
as to the truth, accuracy or completeness of any materials, data or information
delivered by Seller, or Seller’s agents, if applicable, to Buyer in connection
with the transaction contemplated hereby.  Buyer acknowledges and agrees that
all materials, data and information delivered by Seller to Buyer in connection
with the transaction contemplated hereby are provided to Buyer as a convenience
only and that any reliance on or use of such materials, data or information by
Buyer shall be at the sole risk of Buyer, except as otherwise expressly stated
herein.  Without limiting the generality of the foregoing provisions, Buyer
acknowledges and agrees that (i) any environmental or physical, or geotechnical
report or other report with respect to the Property which is delivered by Seller
to Buyer shall be for general informational purposes only, (ii) Buyer shall not
have any right to rely on any such report delivered by Seller to Buyer, but
rather will rely on its own inspections and investigations of the Property and
any reports commissioned by Buyer with respect thereto, and (iii) neither
Seller, any affiliate of Seller nor the person or entity which prepared any such
report delivered by Seller to Buyer shall have any liability to Buyer for any
inaccuracy in or omission from any such report.

b.Disclaimers.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO SECTION 5.4, IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE
(OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN THE SPECIAL
WARRANTY DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS,
THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO BUYER, OR ANY OTHER MATTER OR
THING REGARDING THE PROPERTY.  BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS
IS, WHERE IS, WITH ALL FAULTS”,

 

--------------------------------------------------------------------------------

 

EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT.  BUYER HAS
NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  BUYER REPRESENTS
TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY TO SATISFY ITSELF AS
TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE
ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR
DISCHARGED FROM THE PROPERTY, AND BUYER WILL RELY SOLELY UPON SAME AND NOT UPON
ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES
WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS
OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.  UPON CLOSING, BUYER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE
DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S OWNERS,
MEMBERS, MANAGERS, PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND
AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST
SELLER (AND ANY OF SELLER’S OWNERS, MEMBERS, MANAGERS, PARTNERS, OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR
ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY
ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTY.

c.Seller’s Knowledge.  As used herein, the phrases “to Seller’s Knowledge” or
words of similar import (i) shall mean the actual knowledge of Tanisha Ruffins,
Property Manager, and not the knowledge of any other person, (ii) shall mean the
actual knowledge of such individual, without any investigation or inquiry of any
kind, and (iii) shall not mean such individual is charged with knowledge of the
acts, omissions and/or knowledge of Seller’s agents or employees.

 

--------------------------------------------------------------------------------

 

4.4Survival of Warranties.  All representations and warranties contained herein
(as the same may need to be modified on or before the Closing Date to reflect
current information), and all representations and warranties contained in any
Closing Document, shall survive the Closing hereunder until December 31, 2019
(the “Survival Period”) and shall not be deemed to have been waived at the
Closing, or merged into any of the documents of conveyance or transfer to be
delivered by Seller at the Closing; provided, however, no person, firm or entity
shall have any liability or obligation with respect to any representation or
warranty herein contained unless on or prior to the expiration of the Survival
Period, the party seeking to assert liability under any such representation or
warranty shall have notified the other party hereto in writing setting forth
specifically the representation or warranty allegedly breached, and a
description of the alleged breach in reasonable detail.  All liability or
obligation of either party hereto under any representation or warranty shall
lapse and be of no further force or effect with respect to any matters not
contained in a written notice delivered as contemplated above on or prior to the
expiration of the Survival Period.  Additionally, no claim for a breach of any
representation or warranty of Seller shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Buyer prior to Closing, and (b) unless written
notice containing a description of the specific nature of such breach shall have
been given by Buyer to Seller prior to the expiration of the Survival Period and
an action shall have been commenced by Buyer against Seller within thirty (30)
days after the expiration of the Survival Period.  Buyer agrees to first seek
recovery under any insurance policies, Property Contracts and the Leases prior
to seeking recovery from Seller, and Seller shall not be liable to Buyer if
Buyer’s claim is satisfied from such insurance policies, Property Contracts or
the Leases.  As used herein, the term “Cap” shall mean the total aggregate
amount of Six Hundred Fifty Thousand Dollars ($650,000.00).  In no event shall
Seller’s aggregate liability to Buyer for any claim in connection with this
Agreement or the Property, including without limitation any claim for breach of
any representation or warranty of Seller in this Agreement or any documents
delivered by Seller at Closing (except for the title warranties contained in the
Deed delivered at Closing), exceed the amount of the Cap.

ARTICLE 5
Closing Matters

5.1Time and Place for Closing.  Subject to the satisfaction of each of the
conditions precedent herein set forth, the Closing shall take place on a date
mutually selected by Buyer and Seller which shall be on or before March 29,
2019, at the offices of the Title Company, by means of a so-called New York
style closing.  The date on which the transactions herein contemplated shall be
consummated is herein referred to as the “Closing Date” and the transactions
occurring at that time are herein referred to as “Closing.”  No party shall be
obligated to agree to any date or time for Closing except the date and time
herein set forth except at its sole and absolute discretion.

5.2Title Commitment and Title Policy; Survey.  

a.Title Commitment.  Buyer shall, within ten (10) days after the Effective Date,
obtain a current commitment for an ALTA Owner’s Title Insurance Policy (the
“Title Commitment”) from the Title Company relating to the Property in an amount
equal to the Purchase

 

--------------------------------------------------------------------------------

 

Price for the Property.  Buyer shall have the right to have a survey (the
“Updated Survey”) of the Property prepared at the sole cost and expense of Buyer
and Buyer shall order such Updated Survey within five (5) days after the
Effective Date.  Buyer shall have until five (5) business days after receipt of
the Title Commitment and Updated Survey, if applicable (the “Title Review
Period”) to give Seller a detailed notice objecting to any exception or
condition contained in the Title Commitment or the Updated Survey.  If Buyer
does not give notice of any objections to Seller within the Title Review Period,
Buyer shall be deemed to have approved the title as shown in the Title
Commitment, the title exceptions, and all matters shown on the existing survey
or the Updated Survey, if any, except for Required Cure Items (defined below)
and any such exceptions or matters shall become “Permitted Exceptions”.  If
Buyer provides timely objections, Seller shall have five (5) business days after
receipt of Buyer’s notice (the “Title Cure Period”) in which to elect, by
written notice to Buyer (“Seller’s Title Notice”), either (A) to cure Buyer’s
objections, or (B) not to cure Buyer’s objections; provided, however,
notwithstanding the foregoing, Seller shall have no obligation whatsoever to
cure or attempt to cure any of Buyer’s objections.  Notwithstanding the
preceding sentence, Seller shall be obligated, at Closing, to cause Title
Company to remove deeds of trust, mortgages, security deeds or other monetary
liens encumbering the Property, including, without limitation, the currently
existing mortgage in favor of Lender (the “Required Cure Items”).  In the event
that Seller fails to provide such written notice of its election to proceed
under either clause (A) or (B) above, Seller shall be deemed to have elected
clause (B) above.  If Buyer provides timely objections and all of Buyer’s
objections are not cured (or agreed to be cured by Seller prior to Closing)
within the Title Cure Period for any reason, then, within five (5) days after
receipt or deemed receipt of Seller’s Title Notice, Buyer shall, as its sole and
exclusive remedy, waiving all other remedies, either: (x) terminate this
Agreement by giving a termination notice to Seller, at which time Title Company
shall return the Earnest Money to Buyer (less the Good Faith Payment which shall
be delivered to Seller) and the parties shall have no further rights,
liabilities, or obligations under this Agreement (other than those that
expressly survive termination); or (y) waive the uncured objections by
proceeding to Closing and thereby be deemed to have approved the Buyer’s title
as shown in the Title Commitment, the title exception documents, the existing
survey or the Updated Survey, if any, and any such uncured objections shall
become “Permitted Exceptions”.  If Seller does not timely receive notice of
Buyer’s election to terminate under this Section, Buyer will be deemed to have
waived the uncured objections and such uncured objections, except for Required
Cure Items, shall become “Permitted Exceptions”.

b.Title Policies.  At the Closing and as a condition precedent to the
obligations of Buyer hereunder, the Title Company shall deliver to Buyer, at
Buyer’s sole cost and expense, title insurance policy or proforma policy issued
by the Title Company in the collective amount of the Purchase Price and
otherwise in accordance with the Title Company’s commitment therefor as set
forth above, subject only to the Permitted Exceptions, showing fee simple title
to the Real Property as vested in Buyer (the “Title Policy”).  Buyer may request
the issuance at the Closing of such endorsements to such title insurance policy
as it deems appropriate; provided, however, that issuance of such endorsements
shall not be a condition precedent to Buyer’s obligations hereunder and Seller
shall not incur any costs or expenses in connection with the issuance of such
endorsements.

 

--------------------------------------------------------------------------------

 

c.Closing Costs.  All costs of preparation, issuance and delivery of the title
commitment and the Title Policy and any endorsements (to the extent available)
required to be delivered hereunder shall be paid by Buyer.  The cost of any
documentary transfer taxes (however characterized) (“Transfer Taxes”) shall be
split evenly between Seller and Buyer.  The cost of recording and registering
the Deed shall be split evenly between Buyer and Seller, and Seller shall pay
the cost of recording any instruments required to remove title exceptions which
are not Permitted Exceptions and which Seller has agreed to remove pursuant to
Section 5.2. Buyer shall be responsible for payment of any survey costs and
expenses incurred by Buyer in connection with its due diligence investigations
of the Property.  Seller and Buyer shall pay equal shares of the fee charged by
the Title Company for conducting the escrow closing. The parties shall split the
costs of Escrow Agent.  Each of Seller and Buyer shall pay the legal fees of
their respective counsel.

5.3Intentionally omitted.

5.4Seller’s Closing Deliveries.  At or prior to the Closing, Seller shall
execute and deliver, or cause to be executed or delivered, to or at the
direction of Buyer, the following (herein referred to collectively as the
“Seller Closing Deliveries”):

a.A special warranty deed (“Deed”) for the Property, in the form attached as
Exhibit F or in such form as is acceptable to the Title Company, attached hereto
and made a part hereof, transferring and conveying fee simple title to the Real
from Seller to Buyer or Buyer’s designee subject only to the Permitted
Exceptions.  At Buyer’s request, Seller shall issue two (2) Deeds, conveying to
Buyer’s assignees or designees, as tenants-in-common, the Property, in such
percentages as Buyer shall request.

b.Seller’s counterpart to an assignment and assumption of all of Seller’s right,
title and interest in and to the Ground Lease, as required pursuant to Article
VI of the Ground Lease, in the form attached hereto as Exhibit I (the “Ground
Lease Assignment and Assumption”).

c.Seller’s counterpart to an assignment and assumption of personal property,
Property Contracts which Buyer has elected to assume in accordance with the
terms hereof, Warranties, Leases, Property Materials and other intangible
rights, in the form attached as Exhibit G, attached hereto and made a part
hereof (the “Assignment and Assumption”).

d.Original copies, executed by or on behalf of Seller, of any required real
estate transfer tax declarations.

e.An affidavit stating Seller’s U.S. taxpayer identification number and that
Seller is a “United States person,” as defined by Internal Revenue Code Section
1445(f)(3) and Section 7701(b).

f.Such instruments, documents or certificates, executed by or on behalf of
Seller, as may be required by the Title Company as a condition to the issuance
of its title insurance policy as herein contemplated, which documents may, if
required by the Title Company, include a customary owner’s affidavit and a
so-called gap undertaking required in order to effect a New York-style closing,
but in no event shall Seller be obligated to deliver any instrument, document

 

--------------------------------------------------------------------------------

 

or certificate to the Title Company or to any other person if the effect thereof
is to cause Seller to assume or be subject to any liability or obligation to
which it is not otherwise subject under the provisions of this Agreement.

g.Written notices to each party to the Leases on a form reasonably requested by
Buyer. advising the Tenants of the change of ownership of the Property, and
directing all payments and future inquiries be made directly to Buyer in
accordance with the terms of such notice.

h.All keys, codes and other security devices for the Property.

i.Originals, or if unavailable, copies of all Leases and related files, and, to
the extent in Seller’s possession or in the possession of Seller’s property
manager, permits, licenses and other agreements and approvals relating to the
maintenance and operation of the Property and any plans, specifications or
construction drawing of the Property.

j.Copies of all books and records reasonably required for the orderly transition
of operation of the Property including computer files.

k.Evidence of termination of the existing property management agreement.

l.An updated rent roll and a delinquency report which shall be certified as
true, correct and complete by Seller.

m.Seller’s counterpart to the Closing Statement (defined below).

n.If required by the Title Company, evidence of limited liability company
authority and good standing and an incumbency certificate to evidence the
capacity of the signatory for Seller.

o.An estoppel certificate from the landlord under the Ground Lease confirming
that the Ground Lease is in full force and effect, that Seller is not in default
thereunder and that the landlord thereunder consents to the assignment of
Seller’s rights under the Ground Lease to Buyer.

p.A written statement from the owner of the parcel upon which the stormwater
management facilities are located, confirming that Seller is current on all
financial obligations with respect to its proportionate share of the costs of
maintaining such facilities.

q.Such other documents, instruments or agreements which Seller is required to
deliver to Buyer pursuant to the provisions of this Agreement, including,
without limitation, such documentation to assist Buyer in completing a Like Kind
Exchange transaction in accordance with Section 8.4(c) below.

 

--------------------------------------------------------------------------------

 

5.5Buyer’s Closing Deliveries.  At or prior to the Closing, Buyer shall deliver,
or cause to be delivered, to Seller, the following (herein referred to
collectively as the “Buyer Closing Deliveries”):

a.The Purchase Price.

b.Buyer’s counterpart to the Ground Lease Assignment and Assumption.

c.Buyer’s counterpart to the Assignment and Assumption.

d.Buyer’s counterpart to the Closing Statement.

e.Original copies, executed by Buyer, of any required real estate transfer tax
declarations.

f.If required by the Title Company, evidence of limited liability company
authority and good standing and an incumbency certificate to evidence the
capacity of the signatory for Buyer.

g.Such other documents, instruments or agreements which may be required by the
Title Company as a condition to the issuance of its title insurance policies as
herein contemplated, provided that Buyer shall not, in connection with the
execution and delivery of any such other documents, instruments or agreements be
obligated to incur any liabilities or obligations in addition to those otherwise
herein in this Agreement contemplated.

h.Such other documents, instruments or agreements which Buyer may be required to
deliver to Seller pursuant to the provisions of this Agreement

5.6Possession.  Seller shall deliver possession of the Property, subject only to
the rights of Tenants under the Leases and the Permitted Exceptions, to Buyer or
Buyer’s designee at the Closing.

ARTICLE 6
Adjustments and Prorations - Closing Statement

6.1Adjustments and Prorations.  Subject to the other provisions of this Article,
the following matters and items shall be prorated and apportioned between the
parties hereto, or, where applicable, credited in total to a particular party,
as of the Cut Off Time, with Seller being responsible for all costs and expenses
prior to the Cut Off Time and Buyer being responsible for all costs and expenses
for the Property from and after the Cut Off Time, with net credits, whether in
favor of Buyer or Seller, to be settled in cash at the Closing:

a.Rent.  Rents that have been collected for the month of the Closing will be
prorated at the Closing, effective as of the date of the Closing.  At Closing,
Seller shall furnish to Buyer a schedule of all rents which are then due and
payable but which have not been collected.  With regard to rents that are
uncollected as of the Closing Date, (i) no proration will be made at the
Closing, (ii) Buyer will make a reasonable effort after the Closing to collect
the rents in the

 

--------------------------------------------------------------------------------

 

usual course of Buyer’s operation of the Property, but shall not be obligated to
incur any extraordinary cost or expense in connection therewith, and (iii) Buyer
will apply all rents collected (A) first to the then-current month’s rental
obligation due from such Tenant, (B) then second towards delinquent rents owed
to Buyer with respect to the period from and after the Closing Date, and (C)
then third towards any delinquent amounts owed to Seller relating to the period
prior to the Closing Date.  It is further agreed, however, that Buyer will not
be obligated to institute any lawsuit or other collection procedures to collect
uncollected rents and Seller shall be entitled to sue the Tenant to collect same
(provided that Seller shall not seek termination of such Tenant’s Lease).  Rents
collected by Buyer after the Closing Date, to which Seller is entitled, shall be
promptly paid to Seller.  

b.Tenant Security Deposits.  Seller shall deliver or cause its property manager
to deliver to Buyer (or give Buyer a credit for), without additional
consideration, all security deposits then held by or on behalf of Seller under
the Leases together with accrued interest as required by law or pursuant to the
terms of the Leases.  

c.Real Estate Taxes.  General real estate taxes, special assessments and
personal property taxes relating to the Property (including the personal
property) (a) for each day in 2018 and all tax years prior to the Date of
Closing shall be fully paid or credited to the Buyer at Closing (in accordance
with the terms hereof), and (b) accrued and payable for each day in 2018 shall
be prorated with respect to the Property with Seller responsible for payment of
such taxes through the Cut-Off Time and Buyer shall pay the taxes related to the
period for which a credit is provided at Closing.  If tax bills for the calendar
year 2018 are not available as to the taxes that are to be prorated, then such
taxes to be prorated between Seller and Buyer shall be prorated based on 100% of
the most recent tax bills and, such proration shall be final and shall not be
reprorated upon the availability of actual bills for the applicable period.  

d.Operating Expenses. (i) Seller shall use reasonable efforts to obtain readings
of the water and electric meters on the Property to a date no sooner than ten
(10) days prior to the Closing Date.  At or prior to Closing, Seller shall pay
all charges based upon such meter readings and such charges accruing through the
Closing Date.  However, if after reasonable efforts Seller is unable to obtain
readings of any meters prior to Closing, Closing shall be completed without such
readings and upon the obtaining thereof after Closing, Seller shall pay the
charges incurred prior to Closing as reasonably determined by Seller and Buyer
based upon the post-Closing readings.  The provisions of this subparagraph shall
survive Closing and delivery of the Deed.  All other utility and operating
expenses (other than with respect to property management fees and Property
Contracts to be terminated prior to Closing), if any, shall be prorated between
Seller and Buyer as of the Closing based on estimates of the amounts that will
be due and payable on the next payment date, unless final readings or invoices
are available as of Closing.  Any and all deposits, if any, held by utility
companies or with other providers of services to the Property shall remain the
property of Seller and be returned to Seller by such companies and providers
except to the extent that Buyer elects to credit to Seller the amount of any
such deposits.

(ii)In furtherance and not in limitation of the foregoing, during the Due
Diligence Period Seller shall contact the City of Frederick Water Department
(the “City”)  to request that they conduct an audit of metering and water usage
at the Property.  It is Seller’s intent

 

--------------------------------------------------------------------------------

 

that prior to the expiration of the Due Diligence Period, Seller can report to
Buyer the findings of the City investigation.  If the City finds that the
in-place metering system is accurately measuring water usage, Seller will obtain
written confirmation of such finding.   If the City investigation determines the
metering system is inaccurately measuring usage, Seller shall work diligently
with the City to perform remedial efforts to correct deficiencies.  If the City
identifies unpaid balances as a result of the audit, Seller will work diligently
with the City to pay all discrepancies such that there is no balance due to the
City for the period prior to Closing. Delays in the City investigation will not
impact the Closing Date set forth in this Agreement.  In the event that Seller
has not reached full and final resolution with the City prior to Closing, Seller
shall (x) indemnify the Buyer and the Title Company against any liens in favor
of the City with respect to the metering and water usage so that Buyer’s title
insurance policy can be issued without exception for such matters and (y) escrow
with the Title Company at Closing the sum of Two Hundred Fifty Thousand Dollars
($250,000) to be held by the Title Company until the full and final resolution
with the City, but in no event more than twelve (12) months after the Closing
Date.  Seller’s liability for pre-Closing water usage at the Property shall
survive Closing and delivery of the Deed and shall not be subject to the Cap on
Seller’s liability under paragraph 4.4 above.

 

e.Buyer shall pay all unpaid installments becoming due on or after the Closing
Date in respect of assessments against the Property or any part thereof for
improvements or other work (including any fines, interest or penalties thereon
due to the non-payment thereof) relating to any period after the Closing Date,
and shall indemnify, defend and save Seller harmless from any claims therefor or
any liability, loss, cost or expenses arising therefrom.  Seller shall pay all
unpaid installments becoming due on or before the Closing Date in respect of
assessments against the Property or any part thereof for improvements or other
work (including any fines, interest or penalties thereon due to the non-payment
thereof) relating to any period through the Closing Date, and shall indemnify,
defend and save Buyer harmless from any claims therefor or any liability, loss,
cost or expenses arising therefrom.  The provisions of this paragraph (e) shall
survive Closing and delivery of the Deed.

f.If, after Closing, there is an error on the Closing Statement or, if after the
actual figures are available as to any items that were estimated on the Closing
Statement, it is determined that any actual proration or apportionment varies
from the amount thereof reflected on the Closing Statement, the proration or
apportionment shall be adjusted based on the actual figures as soon as feasible
but not later than three (3) months after the Closing Date.  Either party owing
the other party a sum of money based on such subsequent proration(s) shall
promptly pay said sum to the other party within thirty (30) days of such
reconciliation.  The provisions of this clause (vii) of this subparagraph (a)
shall survive Closing and delivery of the Deed for a period of six (6) months.

6.2Closing Statement.  At Closing, Buyer and Seller will jointly prepare a
“Closing Statement,” which shall show the net amount due to Seller or to Buyer
as a result of the adjustments and prorations herein required.  Except as herein
set forth, the Closing Statement as agreed to between Buyer and Seller shall be
final, binding and conclusive, absent fraud.

 

--------------------------------------------------------------------------------

 

ARTICLE 7
Conditions Precedent to Closing

7.1Conditions Precedent to Buyer’s Obligations.  Satisfaction or waiver by Buyer
on or prior to the Closing Date of each of the following shall be a condition
precedent to obligations of Buyer to close upon the purchase the Property:

a.Seller shall have completed all of the Seller Closing Deliveries required to
be made by Seller under the provisions of Section 5.4.

b.The representations and warranties of Seller contained in Section 4.1 and
elsewhere in this Agreement shall be true and correct in all material respects
when made, and shall be true and correct in all material respects on the Closing
Date.

c.Seller shall not be in default under this Agreement.

In the event Seller fails to satisfy any or all of the Conditions Precedent set
forth in this Section 7.1 on or prior to the Closing Date, Buyer shall have the
right to terminate this Agreement and obtain a full refund of the Earnest Money
(including the Good Faith Payment) and the parties hereto shall have no further
rights or obligations accruing hereunder from and after the effective date of
said termination except for any obligations or indemnification and repairs
provisions which specifically survive the any termination of this Agreement.

7.2Due Diligence Period.

a.   Inspection.  During the period commencing on the Effective Date and
expiring at 5:00 pm central time on February 25, 2019 (the “Due Diligence
Period”), Buyer from time to time may (i) examine, at the Property or at a
mutually agreed upon location or locations designated by Seller and Buyer, all
books and other records of Seller relating to the Property in Seller’s control
or possession (but excluding internal correspondence, memoranda, documents,
analyses, reports, appraisals, projections or similar items), (ii) interview any
persons involved in the operation of the Property, (iii) contact any
governmental official or representative with respect to the environmental
condition of the Property or any hazardous substances thereon (provided that
Buyer shall not disclose to any such official or representative the existence of
any hazardous substances found by Buyer in the course of its investigations of
the Property unless required by law and then only after written notice of its
intent to do so to Seller), and (iv) cause one or more engineers, contractors,
architects and/or other representatives of its choice, at Buyer’s expense, to
inspect the Property and perform tests thereon, including without limitation
soil and environmental tests and inspections of the physical condition of the
roof, walls, foundation and other structural features and mechanical systems of
the Improvements; provided, however, that (I) Buyer shall provide Seller with
not less than 48 hours prior written notice of any such interview, examination,
inspection or test (and the times thereof shall be reasonably approved in
advance by Seller) and shall receive Seller’s written approval prior to
conducting any invasive type of inspection, (II) Buyer or its representatives
shall be accompanied by a representative of Seller during any invasive

 

--------------------------------------------------------------------------------

 

inspection or test, and (III) Buyer shall have provided Seller with evidence
satisfactory to Seller that Seller, and Seller’s property manager, have been
named as additional insureds on Buyer’s commercial general liability insurance
policy (with an insurance company reasonably acceptable to Seller) with a single
limit not lower than $2,000,000 for wrongful death or injury to any person or
persons and not lower than $2,000,000 for property damage, with respect to the
inspection activities at the Property.  In conducting any inspection, Buyer
agrees not to disturb the Tenants and to use due care and prudence in performing
such inspections.  Buyer agrees to supply Seller with copies of any study,
report or document created by any third party in connection with Buyer’s
investigations and tests of the Property promptly upon Seller’s request
therefor.  Buyer shall promptly repair any damage resulting from any such test
or inspection and Buyer shall indemnify, defend and hold Tenants, Seller,
Seller’s property manager and their affiliates harmless from and against all
loss, cost, claims, damage and liability (including reasonable costs of defense)
which may be asserted or recovered against Tenant, Seller, Seller’s property
manager or their affiliates arising by reason of any such test or inspection or
out of the performance of Buyer’s investigations at the
Property.  Notwithstanding anything set forth in this Agreement to the contrary,
Buyer’s repair and indemnity obligations set forth in this Section 7.2(a) shall
survive any termination of this Agreement. Seller agrees to deliver to Buyer
within five (5) days of the Effective Date the Seller Deliverables documents
identified on Exhibit E to the extent same are in Seller’s possession.  

b.   Delivery of Documents. In the event that Buyer provides Seller with written
notice on or before the expiration of the Due Diligence Period that Buyer has
elected to terminate this Agreement, this Agreement shall terminate, the Earnest
Money (less the Good Faith Payment which shall be delivered to Seller) shall be
returned to Buyer, Buyer shall return to Seller all documents provided by Seller
with respect to the Property, and no party hereto shall have any further
liability to the others hereunder, other than Buyer’s repair and indemnity
obligations set forth in Section 7.2(a) and Buyer’s document return obligations
set forth in this Section 7.2(b).  Buyer hereby acknowledges that, in the event
Buyer does not terminate this Agreement in accordance with the provisions of
this Section 7.2(b), Buyer shall be deemed to have had full opportunity to
investigate the Property, shall be deemed to have been satisfied with the
condition thereof in all particulars, and shall have no further right to
terminate this Agreement.  Notwithstanding anything set forth in this Agreement
to the contrary, Buyer’s obligation to return documents shall survive any
termination of this Agreement.

7.3Conditions Precedent to Seller’s Obligations.  In addition to any other
conditions herein contained for the benefit of Seller, satisfaction or waiver by
Seller on or prior to the Closing Date of each of the following shall be a
condition precedent to the obligations of Seller to sell the Property to Buyer:

a.Buyer shall have paid, at the Closing, the required amount of the Purchase
Price, plus or minus any net prorations or adjustments.

 

--------------------------------------------------------------------------------

 

b.Buyer shall have completed all of the other deliveries required to be
delivered by Buyer under Section 5.5 and elsewhere in this Agreement provided,
in accordance with the provisions of this Agreement.

c.The representations and warranties of Buyer contained in Section 4.2 and
elsewhere in this Agreement shall be true and correct in all material respects
when made, and shall be true and correct in all material respects on the Closing
Date.

d.Buyer shall not be in default under this Agreement.

7.4Waiver.  Each of the parties hereto shall have the right in its sole and
absolute discretion, but under no circumstances shall be obligated, to waive or
defer compliance by the other party with any of the above conditions precedent
to their respective obligations hereunder; provided, however, except as set
forth in the last two sentences of this Section 7.4, no waiver shall be
effective unless set forth in a written instrument, executed by the waiving
party and delivered to the other party.  Except as set forth in the last two
sentences of this Section 7.4, no act or circumstance, other than the delivery
of a written waiver as contemplated by the preceding sentence shall be deemed to
constitute a waiver of any condition herein set forth.  No waiver given on one
occasion shall obligate the waiving party to grant similar waivers or deferrals
in any other circumstance or on any other occasion.  If any condition to Buyer’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date or other applicable date, Buyer may nevertheless proceed to
Close, notwithstanding the non-satisfaction of such condition, in which event
Buyer shall be conclusively deemed to have waived any such condition.  If any
condition to Seller’s obligation to proceed with the Closing hereunder has not
been satisfied as of the Closing Date or other applicable date, Seller may
nevertheless elect to proceed to Close, notwithstanding the non-satisfaction of
such condition, in which event Seller shall be conclusively deemed to have
waived any such condition.

ARTICLE 8
Further Covenants and Agreements

8.1Seller’s Covenants Pending Closing.  Seller hereby covenants and agrees that,
from and after the date hereof and to and including the Closing Date (or the
date this Agreement is terminated), it will perform and comply with each of the
following covenants and agreements:

a.Notices Received by Seller.  Seller shall promptly deliver to Buyer copies of
any written notices received by Seller from any governmental agency alleging any
violation of any applicable law or ordinance with respect to the Property.
Seller shall promptly deliver to Buyer copies of any notice of default on the
part of Seller received pursuant to the Leases.  Seller shall, at its sole cost
and expense, make any corrections or cure any defaults set forth in such notices
prior to the Closing Date.

 

--------------------------------------------------------------------------------

 

b.Encumbrances.  Seller will not, without Buyer’s prior written consent (which
consent may be granted or withheld in Buyer’s sole discretion), create any
encumbrances on the Property which will not be released, terminated or satisfied
at or prior to Closing.  For the purposes of this subsection, the term
“encumbrance” shall mean any liens, security interests, claims, options,
mortgages, encroachments, easements, covenants, conditions or restrictions.

c.Maintenance.  Subject to the damage caused by casualty or condemnation, until
Closing, Seller shall maintain the Property in its condition existing on the
Effective Date, normal wear and tear excepted.  

d.Existing Leases.  Seller shall not accept any prepayment of rent under the
Leases (except for rental for the current month and payments that are required
to be made in advance pursuant to the terms of the Leases).  Seller shall not
terminate any Leases by agreement with a Tenant (except as permitted by the
terms of the Leases or by reason of a default by a Tenant.

e.New Leasing. Seller shall be permitted to enter into new Leases with new
tenants, to modify or amend existing leases, and to continue pre-leasing
activity in the normal course of its business.

8.2Condemnation.  In the event Seller receives notice of the actual or
threatened taking of all or any of the Property by exercise of the right of
eminent domain, Seller will give Buyer immediate notice (a “Condemnation
Notice”) of such event.  If, prior to the Closing Date, the Property shall be
taken or threatened in writing to be taken by exercise of the right of eminent
domain, or there shall be taken or threatened in writing to be taken such a
material part thereof that, as reasonably determined by Buyer, the taking
materially interferes or would materially interfere with the economic operation
or use of the Property, then Buyer may elect to terminate its obligations under
this Agreement by written notice to such effect given to Seller within ten (10)
days after receipt by Buyer of the Condemnation Notice, in which event the
Earnest Money (including the Good Faith Payment) shall be returned to Buyer and
no party shall have any further obligation and liability to the other parties
hereunder.  If, Buyer does not so elect to terminate its obligations hereunder,
then the Closing of the sale hereby contemplated shall take place as herein
provided without any abatement of the Purchase Price, and at the Closing Seller
shall assign to the Buyer, by written instrument, all of Seller’s right, title
and interest in and to any condemnation award (but not any portion of an award
to which Tenant may be entitled) which may be payable to Seller on account of
such condemnation.  If, prior to the Closing Date, one or more portions of the
Real Property shall be taken by exercise of right of eminent domain in a manner
which does not, as reasonably determined by Buyer, materially interfere with the
economic operation or use of the affected Property, then Buyer shall not have
the right to terminate its obligations hereunder by reason thereof and at the
Closing, Seller shall assign to the Buyer, by written instrument, all of
Seller’s right, title and interest in and to any condemnation awards which may
be payable to Seller (but expressly excluding any amount to which tenant may be
entitled) on account of such condemnation.  For purposes hereof, the term
“taking” shall include any temporary as well as permanent takings.

 

--------------------------------------------------------------------------------

 

8.3Casualty.  Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated.  If the Property, or any part
thereof, suffers any damage equal to or in excess of One Million and no/100
Dollars ($1,000,000) prior to the Closing from fire or other casualty, Seller
shall promptly provide Buyer with written notice thereof and Buyer may either at
or prior to Closing (a) terminate this Agreement by notice to Seller and Escrow
Agent, in which event the Earnest Money (including the Good Faith Payment) shall
be promptly refunded to Buyer, and neither party shall have any further right or
obligation hereunder, other than any obligations expressly surviving the
termination hereof, or (b) consummate the Closing, in which latter event all of
Seller’s right, title and interest in and to the proceeds of any insurance
covering such damage, and including any and all rent loss insurance proceeds
relating to the period from and after the Closing Date, shall be assigned to
Buyer at the Closing and Buyer shall receive a credit against the Purchase Price
in an amount equal to the sum of (i) Seller’s deductible under its insurance
policy and (ii) the amount of any uninsured loss.  If the Property, or any part
thereof, suffers any damage equal to less than One Million and no/100 Dollars
($1,000,000) prior to the Closing, Buyer agrees that it will consummate the
Closing and accept the assignment of the proceeds of any insurance covering such
damage, including any and all rent loss insurance proceeds relating to the
period from and after the Closing Date (plus receive a credit against the
Purchase Price in an amount equal to the sum of (i) Seller’s deductible under
its insurance policy and (ii) the amount of any uninsured loss) and there shall
be no other reduction in the Purchase Price.

8.4Miscellaneous Covenants of the Parties.  In addition to each of the terms,
covenants and conditions herein set forth, the parties hereto do hereby agree as
follows:

a.Expenses.  Each party shall be responsible for the fees and expenses of their
respective counsel and their other out-of-pocket costs and expenses, provision
for which is not otherwise herein made.

b.Brokerage.  Seller and Buyer each hereby represent and warrant to the other
that it has not dealt with any broker or finder in connection with the
transactions contemplated hereby other than CBRE (the “Broker”), and each of
Seller and Buyer hereby agrees to indemnify, defend and hold the other harmless
of and from any and all manner of claims, liabilities, loss, damage, attorneys’
fees and expenses incurred by either party and arising out of, or resulting
from, any claim by any broker or finder in contravention of its representation
and warranty herein contained.  Seller shall be solely responsible for the
payment of any commission or fees to the Broker, only in the event the
transaction described by this Agreement actually closes, with Broker having full
responsibility for payments due to any cooperating broker through the Closing
escrow. Seller shall request a lien waiver from Broker prior to Closing.
Notwithstanding anything set forth in this Agreement to the contrary, the
indemnity obligations set forth in this Section 8.4(b) shall survive any
termination of this Agreement and Closing.

c.Like-Kind Exchange.  Buyer has notified Seller that Buyer intends to acquire
the Property in a like-kind exchange” transaction within the meaning of Section
1031 of the Internal Revenue Code of 1986, as amended.  Upon the request of
either party, the other party shall reasonably cooperate, at the sole cost and
expense of the requesting party, in facilitating a

 

--------------------------------------------------------------------------------

 

“like-kind exchange” of the Property (including the interests held by the
investor(s) in Seller) within the meaning of Section 1031 of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(the “Code”), provided that the non-requesting party shall not be obligated to
incur any liability or expense whatsoever in connection therewith unless the
requesting party agrees to reimburse the non-requesting party therefor.  

ARTICLE 9
Miscellaneous

9.1Notices.  Except as otherwise provided in this Agreement, all notices,
demands, requests, consents, approvals and other communications required or
permitted to be given hereunder, or which are to be given with respect to this
Agreement, shall be in writing and shall be deemed delivered upon the personal
delivery thereof, or on the next business day following delivery to a reliable
and recognized overnight air-freight service (where instructions are included
for next day delivery), provided such notices shall be addressed or delivered to
the parties at their respective addresses set forth on the first page hereof, or
by e-mail addressed or delivered to the parties at their respective addresses
set forth on the first page hereof, provided that (a) the word “Notice” is
present in the subject line of the e-mail, (b) the sender does not receive a
delivery failure notice or other notice indicating that the e-mail has not been
delivered, and (c) a confirmation copy is delivered within one (1) business day
by one of the other methods set forth in this Section 9.1.  All costs and
expenses of the delivery of notices hereunder shall be borne and paid for by the
delivering party.

9.2Entire Agreement; Amendments.  This Agreement and the Exhibits hereto
constitute the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior understandings or
agreements between the parties with respect to the subject matter hereof.  This
Agreement may not be altered, modified, extended, revised or changed, nor may
any party hereto be relieved of any of its liabilities or obligations hereunder,
except by written instrument duly executed by each of the parties hereto.  Any
such written instrument entered into accordance with the provisions of the
preceding sentence shall be valid and enforceable notwithstanding the lack of
separate legal consideration therefor.

9.3Governing Law.  This Agreement is made pursuant to, and shall be governed by
and construed in accordance with, the laws of the state in which the Property is
located without reference to the conflicts of laws provisions thereof.

9.4Headings.  Section and article headings used herein are for convenience and
ease of reference only and are not intended to have any legal
effect.  Accordingly, no reference shall be made to any such article or section
headings for the purpose of interpreting, construing or enforcing any of the
provisions of this Agreement.

9.5Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall be deemed to be one Agreement.  PDF signatures shall be deemed to be the
equivalent of original signatures for purposes of this Agreement.  

 

--------------------------------------------------------------------------------

 

9.6Time of the Essence; Business Days.  Time is of the essence of this
Agreement.  In the event the parties hereto shall elect to extend the time for
performance, or extend the Closing Date, and such election shall be set forth in
a written instrument, such election shall nevertheless not be deemed a waiver on
the part of either party of time as being of the essence of this Agreement.  In
the computation of any period of time provided for in this Agreement or by law,
the day of the act or event from which said period of time runs shall be
excluded, and the last day of such period shall be included, unless it is a
Saturday, Sunday or legal holiday, in which case the period shall be deemed to
run until the end of the next day which is not a Saturday, Sunday or legal
holiday.

9.7Binding Effect.   This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto, and their respective successors, assigns,
heirs and legal representatives.

9.8No Third Party Beneficiary.  Each of the covenants, undertakings and
agreements of the parties hereto are intended solely for the benefit of the
other party and its successors in interests and assigns under the provisions of
this Agreement, and are not intended for the benefit of, and may not be enforced
by, any third party.

9.9Survival.  Except as otherwise herein expressly provided, all of the
representations, warranties, covenants, indemnities, liabilities and obligations
of the parties hereto shall survive the Closing hereunder.

9.10Litigation.  In the event of any litigation between Buyer and Seller with
respect to the Property, this Agreement or any of the Closing Deliveries
(including without limitation with respect to the performance of their
respective obligations hereunder or under any of the Closing Deliveries or the
breach of any of their respective representations or warranties made herein or
in any of the Closing Deliveries), the non-prevailing party shall pay all
reasonable costs and expenses incurred by the prevailing party in connection
with such litigation including, without limitation, reasonable attorneys’
fees.  Notwithstanding any provisions of this Agreement to the contrary, the
obligations of the parties under this Section 9.10 shall survive any termination
of this Agreement and the Closing.  Each of Seller and Buyer hereby waives its
right to a jury trial in any litigation under this Agreement.

9.11Construction.  This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement.

9.12Enforceability.  In the event that any provision of this Agreement shall be
unenforceable in whole or in part, such provision shall be limited to the extent
necessary to render the same valid, or shall be excised from this Agreement, as
circumstances require, and this Agreement shall be construed as if said
provision had been incorporated herein as so limited, or as if said provision
has not been included herein, as the case may be.

9.13Limitation on Liability.  The beneficial owner of Seller (and the
individuals executing this Agreement or any documents in connection with the
transactions set forth hereinon behalf of Seller or such owners) shall have no
personal liability with respect to any of the

 

--------------------------------------------------------------------------------

 

obligations of Seller hereunder, Buyer hereby agreeing to look solely to Seller
(and not to such owners or individuals) and any successor to the interest of
Seller hereunder, for the performance of Seller’s obligations hereunder.

9.14Assignment.  Buyer shall have the right to assign its right, title and
interest in, to or under this Agreement to one or more entities controlled by or
under common control with Buyer without the written consent of Seller, provided
that no such assignment shall operate to release Buyer from its obligations
under this Agreement.  In addition, Buyer may designate an entity or entities to
take title to the Property upon notice to Seller no less than five (5) days
prior to Closing.

9.15Recordation.  Buyer shall not record this Agreement or any memorandum
thereof in any public office without the express written consent of Seller,
which consent may be granted or withheld by Seller in its sole discretion.  A
breach by Buyer of this covenant shall constitute a material default by Buyer
under this Agreement.

9.16No Offer or Binding Contract.  The parties hereto agree that the submission
of an unexecuted copy or counterpart of this Agreement by one party to another
is not intended by either party to be, or be deemed to be, a legally binding
contract or an offer to enter into a legally binding contract.  The parties
shall be legally bound pursuant to the terms of this Agreement only if and when
the parties have been able to negotiate all of the terms and provisions of this
Agreement in a manner acceptable to each of the parties in their respective sole
discretion, and both Seller and Buyer have fully executed and delivered this
Agreement.

9.17Confidentiality.  Buyer expressly acknowledges and agrees that the
transactions contemplated by this Agreement, the Seller Deliveries that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Buyer and shall not be disclosed by Buyer except to its legal counsel,
surveyor, lenders, title company, broker, accountants, consultants, officers,
partners, directors, shareholders and as may be required by any Federal or State
securities laws, rules and regulations (the “Authorized
Representatives”).  Buyer agrees that it shall instruct each of its Authorized
Representatives to maintain the confidentiality of such information.  Buyer
further acknowledges and agrees that, unless and until the Closing occurs, all
information and materials obtained by Buyer in connection with the Property that
are not otherwise known by or readily available to the public will not be
disclosed by Buyer to any third persons (other than to its Authorized
Representatives) without the prior written consent of Seller.  If the
transaction contemplated by this Agreement does not occur for any reason
whatsoever, Buyer shall promptly return to Seller, and shall instruct its
Authorized Representatives to return to Seller, all copies and originals of all
Seller Deliveries and information provided to Buyer.  Nothing contained in this
Section 9.17 shall preclude or limit either party from disclosing or accessing
any information otherwise deemed confidential under this Section 9.17 in
connection with the party’s enforcement of its rights following a disagreement
hereunder or in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings with
governmental authorities required by reason of the transactions provided for
herein. Seller shall be permitted to disclose the terms of this transaction and
to include a copy of this Agreement in any filing that is required by the
Securities and Exchange Commission or any other regulatory agency.

 

--------------------------------------------------------------------------------

 

Buyer hereby agrees that it will not release, or cause or permit to be released,
to the public any press notices, publicity (oral or written) or advertising
promotion relating to, or otherwise publicly announce or disclose, or cause or
permit to be publicly announced or disclosed, in any manner whatsoever, (i) the
names of Seller respectively, or any of their affiliates or subsidiaries, or
(ii) the terms, conditions or substance of this Agreement or the transactions
contemplated herein, without first obtaining the consent of the other party
hereto.  Buyer shall indemnify and hold Sellers and Sellers’ affiliates,
employees, officers and directors harmless from and against any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by Seller and caused by a breach by Buyer, as the case may
be, or their respective Authorized Representatives, of the provisions of this
Section 9.17.  The provisions of this Section 9.17 shall survive any termination
of this Agreement.  

9.18Indemnity. From and after the date of Closing, (a) Seller agrees to
indemnify, protect, defend and hold Buyer, its directors, officers, employees,
partners, lenders and agents harmless from and against all claims, actions,
losses, damages, costs and expenses, including, but not limited to, reasonable
attorney’s fees and court costs and liabilities (except those caused solely by
the willful misconduct or grossly negligent acts or omissions of Buyer or its
directors, officers, employees, partners, lenders and agents), arising out of
the ownership and operation of the Property prior to the date of Closing which
arise in tort, or related to the actual or alleged injury to, or death of, any
person or loss of or damage to property in or upon the Property; and (b) Buyer
agrees to indemnify, protect, defend and hold Seller, its directors, officers,
partners, employees, lenders and agents harmless from and against all claims,
actions, losses, damages, costs and expenses, including, but not limited to,
reasonable attorney’s fees and court costs and liabilities (except those caused
solely by the willful misconduct or grossly negligent acts or omissions of
Seller or its directors, officers, partners, employees, lenders and agents),
arising out of the ownership and operation of the Property by Buyer from and
after the date of Closing, which arise in tort, or related to the actual or
alleged injury to, or death of, any person or loss of or damage to property in
or upon the Property. The provisions of this Section 9.18 shall survive Closing.

 

[PLEASE SEE FOLLOWING PAGE FOR SIGNATURES]

 




 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf as of the day and year first above written.

 

SELLER:

 

IRESI Frederick Market Square, L.L.C., a Delaware

limited liability company

 

 

 

By:

 

Inland Residential Operating Partnership,

L.P.,a Delaware limited partnership, its sole member

 

By:

 

Inland Residential Properties Trust, Inc., a

Maryland corporation, its general partner

 

 

 

By:

 

/s/ Catherine L. Lynch

Name:

 

Catherine L. Lynch

Its:

 

CFO

 

BUYER:

 

515 22ND STREET LIMITED PARTNERSHIP,

a Maryland limited partnership,

 

 

 

By:

 

515 Corporation,

 

 

a District of Columbia corporation,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

/s/ Ronald D. Paul

 

 

Name:

 

Ronald D. Paul

 

 

Its:

 

President

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description

 

All that certain lot or parcel of land together with all improvements thereon
located and being in the County of Frederick, Maryland and being more
particularly described as follows:

Fee simple parcel:

Lot MF-1 and Lot MF-2, as shown on plat entitled “ ‘Market Square at Frederick’
—Lots MF-1, MF-2 and Neighborhood Pool and Community Amenity Lot” recorded in
Plat Book 92 at Pages 46 and 47, among the Land Records of Frederick County,
Maryland.

Leasehold parcel:

Neighborhood Pool and Community Amenity Lot, as shown on plat entitled “ ‘Market
Square at Frederick’ — Lots MF-1, MF-2 and Neighborhood Pool and Community
Amenity Lot” recorded in plat Book 92 at pages 46 and 47, among the Land Records
of Frederick County, Maryland.




 

--------------------------------------------------------------------------------

 

EXHIBIT B

Leases

(see attached rent roll)

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

Personal Property

 

(see attached)

 




 

--------------------------------------------------------------------------------

 

EXHIBIT D

Property Contracts

 

PartyExpiration Date

Comcast Cable – 7/30/2023

Waste Management – 10/1/2019, per (1) year automatic renewal

Otis Elevator – 12/31/2019, per (1) year automatic renewal

All Clean, Inc. – 12/31/2019

Apartment Turnovers – 12/31/2019

GFC Leasing – MTM per automatic renewal

Protection One Alarm Monitoring – 10/20/2019, per (1) year automatic renewal

US Lawns of Frederick – 3/31/2019

 




 

--------------------------------------------------------------------------------

 

EXHIBIT E

Seller Deliverables

 

 

1.

Copies of the Lease(s) available on-site at the Property;

 

 

2.

Annual operating statements and capital expenditures for calendar year for 2016,
2017 and 2018 (YTD);

 

 

3.

Copies of current real estate tax bills and assessment notices including the
status of any assessed valuation protest/appeal work;

 

 

4.

Current aged receivables report;

 

 

5.

Existing environmental assessment reports;

 

 

6.

Permits and licenses to which Seller is a party;

 

 

7.

Existing ALTA survey; and

 

 

8.

Existing title policy.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

ESCROW AGREEMENT

 

 

THIS ESCROW AGREEMENT (the “Agreement”), made this _____ day of _____________,
201_ by and among ___________________________________, a
______________________  (“Buyer”), and ____________________________, a Delaware
statutory trust (“Seller”), and Chicago Title Insurance Company (“Escrow
Agent”).

 

WITNESSETH,

 

WHEREAS, Buyer and Seller have entered into that certain Purchase and Sale
Agreement dated ___________, 201_ for the sale and purchase of the property
commonly known as ____________________ (the “Property”) (the “Contract”); and

 

WHEREAS, Escrow Agent has agreed to act as the Escrow Agent referred to in the
Contract, for the purpose of holding the Earnest Money required thereunder in
the principal amount of up to __________________________________________  (the
“Earnest Money Escrow”), said Earnest Money Escrow to be deposited into an
interest bearing account in a depository institution which is federally insured
in accordance with Section 3.3(a) of the Contract.

 

NOW, THEREFORE, in consideration of the terms of the Contract, Buyer and Seller
shall and do at all times hereafter well and sufficiently save, defend, keep
harmless and indemnify ESCROW AGENT, from all loss, damage, cost, charge,
liability or expense, including, but not limited to, court costs and reasonable
attorney’s fees which may result from the obligation and duty as Escrow Agent,
including, but not limited to, situations in which disputes arise concerning
amounts of money to be paid over, funds available for such payments, or the
proper persons to whom payments should be made, and including, but not limited
to, a delay in the electronic wire transfer of funds.

 

FURTHER, we understand that ESCROW AGENT assumes no responsibility for, nor will
Seller and Buyer hold Escrow Agent liable for, any loss occurring which arises
from the fact that the amount of the above account may cause the aggregate
amount of any individual depositor’s accounts to exceed $250,000.00 and that the
excess amount is not insured by Federal Deposit Insurance Corporation (FDIC) or
that FDIC insurance is not available on certain types of bank instruments.

 

FURTHER, the parties hereto covenant and agree to the following:

 

(a) UNLESS OTHERWISE AGREED TO BY BUYER AND SELLER IN THIS AGREEMENT, Escrow
Agent shall reLease escrowed funds PER THE TERMS OF CONTRACT OR upon the mutual
consent of BUYER and Seller AS evidenced BY THEIR SIGNED WRITTEN DIRECTIVE.

 

(B) Escrow Agent may act in reliance upon any writing or instrument or
signatures which it, in good faith, believes to be genuine, and may assume the
validity and accuracy of any statement or assertion contained in such writing or
instrument, and may assume that any person purporting to give any writing,
notice, advice or instruction in connection with the provisions hereof has been
duly authorized so to do.

 

--------------------------------------------------------------------------------

 

 

(C) Escrow Agent’s duties hereunder shall be limited to the safe-keeping of the
Escrow Account deposited with the Escrow Agent and the disposition of the same
in accordance with the terms hereof. Escrow Agent shall not mediate or become
involved in any controversy or dispute as to any facts between Buyer and
Seller.  

 

If Escrow Agent shall be unable to determine at any time whether, when, or to
whom all or any part of the Earnest Money shall be paid, or if a dispute shall
develop between Seller and Buyer concerning whether, when, or to whom all or any
part of the Earnest Money shall be paid, then and in any such event, the Escrow
Agent shall pay the amount of the Earnest Money which is subject to such
uncertainty or dispute (the “Amount in Controversy”) in accordance with the
joint written instructions of Seller and Buyer.  In the event that such written
instructions shall not have been received by the Escrow Agent within fifteen
(15) days after the Escrow Agent has served a written request for instruction
upon Seller and Buyer, then the Escrow Agent shall have the right by bill of
interpleader to pay the Amount in Controversy, less the reasonable expenses of
Escrow Agent, as hereinafter set forth, into a court of competent jurisdiction
and interplead Seller and Buyer in respect thereof, and thereafter the Escrow
Agent shall be discharged of any obligations under this Agreement with respect
to the Amount in Controversy.

 

In the event that the parties cannot reach an agreement among themselves as to
the release of the escrowed funds and the Escrow Agent does not exercise its
right to file a bill of interpleader and either party seeks to resolve the
controversy by seeking redress in a court of law, all parties agree, that in
said event, the Escrow Agent shall pay over those funds remaining in escrow as
directed by the court. The parties agree not to make the Escrow Agent a party to
any such suit.

 

To the extent Escrow Agent receives reasonable and customary fees or expenses in
connection with performing its duties hereunder in anticipation of and as a part
of Closing under the Contract, such fees and expenses shall be Buyer’s
responsibility; however, if costs or expenses are incurred by the Escrow Agent
because of the litigation or a dispute between Seller and Buyer arising out of
the holding of the Earnest Money in escrow, Seller and Buyer shall each pay the
Escrow Agent one-half of such reasonable costs or expenses.

 

(D) Escrow Agent undertakes to perform only said duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.

 

(E) Except for acts of willful misconduct or gross negligence of Escrow Agent,
Buyer and Seller, jointly and severally, hereby agree to indemnify Escrow Agent
and hold it harmless from any and all claims, liabilities, losses, actions,
suits or proceedings at law or in equity, or any other expense, fees or charges
of any character or nature, which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement, and in
connection therewith, to indemnify the Escrow Agent against any and all
expenses, including reasonable attorney’s fees and the cost of defending any
action, suit or proceeding or resisting any claim.

 

 

--------------------------------------------------------------------------------

 

(F) Escrow Agent shall not be liable for any mistakes of fact, or error or
judgment, or for any acts or omission of any kind unless caused by the willful
misconduct or gross negligence of Escrow Agent.

 

(G) Interest accrued on the Earnest Money deposit shall be payable under the
terms of the Contract.

 

(H) All notices and communications hereunder shall be in writing and shall be
deemed to be duly given if hand-delivered or if sent by registered or certified
mail, return receipt requested, postage prepaid, or by telecopy, to the
following addresses:

 

Buyer:

 

 

 

 

 

 

 

 

Seller:

 

 

 

 

 

 

 

 

 

Escrow Agent:

 

Chicago Title Insurance Company

 

 

10 South LaSalle Street, Suite 3100

 

 

Chicago, Illinois 60603

 

 

Attention: Nancy Castro

 

 

Facsimile: (312) 223-3409

 

(I) This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns.

 

(J) This Agreement shall be construed, enforced and interpreted under the laws
of the State of Illinois.

 

(K) This Agreement may be executed in two or more counterpart copies, all of
which counterparts shall have the same force and effect as if all parties hereto
had executed a single copy of this Agreement.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

 

Buyer:

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Date of Signature:

 

 

 

 

,

201

 

 

 

 

 

Seller:

 

 

WITNESS:

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Date of Signature:

 

 

 

 

,

201

 

 

 

 

 

 

ACCEPTED BY:

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT G

SPECIAL WARRANTY DEED

[Form to be confirmed by Title Company and local counsel]

 



 

 

Return to:



 

 

 

 

 

 

 

SPECIAL WARRANTY DEED

This Special Warranty Deed is made this ____ day of __________, 2019 by and
between IRESI FREDERICK MARKET SQUARE, L.L.C., a Delaware limited liability
company (“Grantor”), and ______________________ (“Grantee”).

Witnesseth, that in consideration of the sum of $_____________________, and
other good and valuable consideration, Grantor does grant and convey unto
Grantee, and assigns, in fee simple, all those parcels of land situate, lying
and being in County of Frederick, State of Maryland, described as follows, (the
“Real Estate”):

SEE ATTACHED EXHIBIT A

Together with the buildings and improvements thereupon; and the rights, alleys,
ways, waters, privileges, appurtenances and advantages to the same belonging or
in anywise appertaining (collectively, the “Property”). To have and to hold the
Property to the proper use and benefit of the said Grantee, in fee simple.

The Grantor hereby covenants that the Property is free of all liens securing
monetary obligations other than the lien for real estate taxes and other
assessments not yet due and payable and that the Grantor shall execute further
assurances of the Property as may be requisite.

 

TO HAVE AND TO HOLD the Property, together with any and all rights and
appurtenances thereto in anywise belonging to Grantor, subject to those matters
shown on Exhibit B attached hereto, which by this reference is incorporated
herein (the “Permitted Exceptions”) unto the said Grantee, its successors and
assigns FOREVER, and Grantor does hereby bind its successors and assigns to
WARRANT AND FOREVER DEFEND all and singular the Property unto the said Grantee,
its successors and assigns, against every person whomsoever lawfully claiming or
to claim the same or any part thereof by, through or under Grantor, but not
otherwise.

 

--------------------------------------------------------------------------------

 

 

This conveyance is made and accepted subject to the Permitted Exceptions.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

EXHIBIT 10.34

IN WITNESS WHEREOF, the Grantor has caused this Deed to be executed under seal
as of the date first above written.

 

GRANTOR:

 

IRESI Frederick Market Square, L.L.C., a Delaware

limited liability company

 

 

 

By:

 

Inland Residential Operating Partnership,

L.P., a Delaware limited partnership, its sole member

 

By:

 

Inland Residential Properties Trust, Inc., a

Maryland corporation, its general partner

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

State of ILLINOIS

 

)

 

 

 

)

ss:

County of DUPAGE

 

)

 

 

The foregoing instrument was acknowledged before me this ___ day of __________,
2019, by

                                                 , as
                                                                  of Inland
Residential Properties Trust, Inc., as general partner of Inland Residential
Operating Partnership, L.P., as  sole member of IRESI Frederick Market Square,
L.L.C., a Delaware limited liability company, on behalf of the company.

 

 

My Commission Expires:

Notary Public

 

 

 

 

Certification

This is to certify that the within instrument was prepared by or under the
supervision of the undersigned, an attorney duly admitted to practice before the
Court of Appeals of Maryland.

 

Attorney

 




 

--------------------------------------------------------------------------------

 

Legal Description

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Permitted Encumbrances

 

(see attached)

 

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

[SUBJECT TO REVIEW BY SELLER’S OUTSIDE COUNSEL]

ASSIGNMENT AND ASSUMPTION OF PERSONAL PROPERTY, SERVICE CONTRACTS, WARRANTIES,
LEASES AND OTHER INTANGIBLE RIGHTS

_______________________ (“Grantor”), for and in consideration of the sum of Ten
and No/100 Dollars ($10.00) and other good and valuable consideration to it in
hand paid by _________________________, a(n) ___________________
___________________ (“Grantee”), the receipt and sufficiency of which are hereby
acknowledged, has Granted, Sold, Assigned, Transferred, Conveyed, and Delivered
and does by these presents Grant, Sell, Assign, Transfer, Convey and Deliver
unto Grantee, all of Grantor’s rights, titles, and interests in and to the
following described properties (the “Assigned Properties”) located in, affixed
to, and/or arising or used in connection with the improved property with parking
and other amenities (the “Project”) situated on the land in the County of
________________, State of Texas, more particularly described on Exhibit H-1
attached hereto and made a part hereof for all purposes (the “Land,” which
together with the Project is sometimes hereinafter called the “Property”):

 

(a)All fixtures, equipment, machinery, building materials, furniture,
furnishings, and other personal property owned by Grantor, (the “Personal
Property”), including without limitation those items of personal property listed
on Exhibit H-2 together with the personal property listed on Exhibit H-3
regarding the model apartment, sales office and misc outdoor, attached hereto
and incorporated herein, and located on, attached to, or used in connection with
the operation and maintenance of the Property;

(b)Any leases for space in the Project (the “Leases”), together with security
and other deposits owned or held by Grantor pursuant to the Leases, which Leases
and security deposits are described on Exhibit H-4 attached hereto;

(c)Those certain contracts relating to the ownership and operation of the
Property (the “Service Contracts”) described on Exhibit H-5;

(d)Any assignable warranties and guaranties relating to the Property or any
portion thereof, (collectively, the “Warranties”);

(e)All intangible property (the “Intangible Property”), if any, owned by Grantor
and pertaining to the Land, the Improvements, or the Tangible Personal Property
including, without limitation, the name “________________Apartments”
transferable utility contracts, transferable telephone exchange numbers, plans
and specifications, engineering plans and studies, floor plans, landscape plans,
all permits (the “Permits”), licenses, certificates of occupancy and
governmental approvals; and

(f)The internet web site for the Property (www.retreatmarketsquare.com) and the
rights to the name and mark “The Retreat at Market Square”.

Grantor shall indemnify, hold harmless and defend Grantee from any claims,
causes of action, liabilities, damages and expenses, including reasonable
attorneys fees, arising out of any acts or omissions of Grantor regarding the
Personal Property, Leases, Service Contracts, Warranties and Intangible
Property, to the extent the same relate to periods prior to the date of this
instrument.  Grantee shall indemnify, hold

- 2 -

 

--------------------------------------------------------------------------------

 

harmless and defend Grantor from any claims, causes of action, liabilities,
damages and expenses, including reasonable attorneys fees, arising out of any
acts or omissions of Grantee regarding the Personal Property, Leases, Service
Contracts, Warranties and Intangible Property, to the extent the same relate to
periods from and after the date of this instrument.  

Neither this Agreement nor any term, provision, or condition hereof may be
changed, amended or modified, and no obligation, duty or liability or any party
hereby may be released, discharged or waived, except in a writing signed by all
parties hereto.

IN WITNESS WHEREOF, Grantor and Grantee have executed this Assignment and
Assumption of Personal Property, Service Contracts, Warranties, Leases and Other
Intangibles to be effective as of the _____ day of __________________, 201_.

GRANTOR:

 

GRANTEE:




- 3 -

 

--------------------------------------------------------------------------------

 

EXHIBIT I

Assignment of Ground Lease

 

ASSIGNMENT AND ASSUMPTION OF DEED OF LEASE

This Assignment and Assumption of Lease (this “Assignment”) is made as of this
___ day of __________________, by and between __________________, . a
______________________(“Assignor”) and __________________, a
___________________________(“Assignee”).

Assignor is the Tenant under that certain Deed of Lease dated February 27, 2013
between The Haven at Market Square, LLC (“Original Tenant”) and Market Square at
Frederick Community Association, Inc., as Landlord (the “Lease”) as evidenced by
that certain Memorandum of Deed of Lease dated February 27, 2013 and recorded in
Liber 9410 at folio 479 in the records of the Frederick County Circuit Court
(“Recording Office”),  involving, inter alia, the construction and operation of
a swimming pool, cabana and related facilities on real property owned by
Landlord more particularly described on Exhibit A attached hereto.

Pursuant to that certain Assignment and Assumption of Deed of Lease dated as of
September 30, 2015 and recorded on October 10, 2015 in Book 10795, Page 0051 of
the Recording Office, Original Tenant assigned its rights and obligations under
the Lease to Assignor.

Assignee accepts the foregoing assignment as of the date hereof and agrees to
assume, pay, perform and discharge, as and when due, all of the agreements and
obligations of Assignor under the Lease accruing on or after the date hereof and
agrees to be bound by all of the terms and conditions of the Lease with respect
to the period arising on or after the date hereof.

Assignee agrees to indemnify, protect, defend and hold Assignor harmless from
and against any and all claims, demands, liabilities, losses, costs, damages or
expenses (including, without limitation, reasonable attorneys’ fees and costs at
trial and on appeal) arising under the Lease and accruing with respect to the
period on or after the date hereof.

Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against any and all claims, demands, liabilities, losses, costs, damages or
expenses (including, without limitation, reasonable attorneys’ fees and costs at
trial and on appeal) arising under the Lease and accruing with respect to the
period prior to the date hereof.

The provisions of this Assignment will be binding upon, and will inure to the
benefit of, the successors and assigns of Assignor and Assignee, respectively.

This Assignment may be executed in any number of counterparts, each of which
will be deemed an original, but all of which when taken together will constitute
one and the same instrument.

- 4 -

 

--------------------------------------------------------------------------------

 

This Assignment will be governed by and construed in accordance with the laws of
the State of Illinois.

This Assignment is made in accordance with the terms and provisions of the
Purchase and Sale Agreement dated February __,. 2019 between Assignor and
Assignee.  Other than as expressly set forth in the Purchase Agreement, the
assignment of the Lease is made “as-is” and “where-is,” without any
representations or warranties express or implied, including, without limitation,
implied warranties of fitness for any particular purpose or merchantability or
any other warranties whatsoever.

If any lawsuit or arbitration arises between the parties in connection with this
Assignment, the prevailing party therein will be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees, incurred in connection therewith.

Dated: _________________, _______________.

 

ASSIGNOR

 

 

 

,  a

 

 

By:

 

Name:

 

Title:

 

 

ASSIGNEE

 

 

 

,  a

 

 

By:

 

Name:

 

Title:

 

 




- 5 -

 

--------------------------------------------------------------------------------

 

EXHIBIT J

Warranties

Nations Roofing Co – relating to work completed in December 2018

- 6 -

 